Name: Council Regulation (ECSC, EEC, Euratom) No 2339/88 of 25 July 1988 adjusting the rates laid down in Article 13 of Annex VII to the Staff Regulations of officials of the European Communities for the daily subsistance allowance for officials on mission
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 29 . 7. 88 Official Journal of the European Communities No L 204/5 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 2339/88 of 25 July 1988 adjusting the rates laid down in Article 13 of Annex VII to the Staff Regulations of officials of the European Communities for the daily subsistance allowance for officials on mission THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a sigle Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down in Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, Euratom, EEC) No 2338/88 (2) and in particular Article 13 (9) of Annex VII of the Staff Regulations and Articles 22 and 67 of the conditions of employment, Having regard to the proposal from the Commission, Whereas, in view of the increased costs recorded in the different places of employment in the Member States, the rates of daily subsistence allowance for officials on mission should be adjusted, HAS ADOPTED THIS REGULATION : Article 1 Article 13 of Annex VII to the Staff Regulations is hereby amended as follows : 1 . The scale in paragraph 1 (a) is replaced by the following : (in Belgian francs) 'I II III Grades A 1 to A 3 and LA 3 Grades A 4 to A 8, LA 4 to LA 8 and Category B Other grades Belgium 2 485 3 625 3 355 Denmark 2 940 5 455 5 045 Germany 2 295 4 060 3 755 Greece 1 480 2 390 2 210 Spain 2015 3 975 3 675 France 2215 3 845 3 555 Ireland 2 400 4 480 4 145 Italy 2 355 4 535 4 195 Luxembourg . 2 330 3 625 3 355 Netherlands 2 520 4 390 4 060 Portugal 1 680 3 260 3015 United Kingdom 2 130 4 740 4 385' 2. The first sentence of paragraph 2 is replaced by the following : '2 . In addition to the rates set out in column I of the scale, the hotel bill covering room, service and taxes, but excluding breakfast shall be reimbursed up to the following maximum limits : Spain : France : Ireland : Italy : Luxembourg : Netherlands :. Portugal : United Kingdom : 3 345 3 105 4 000 4 260 2 410 3 660 3 155 3 490'. (in Belgian francs) 2 700 4 960 2925 2 120 Belgium ; Denmark : Germany : Greece : Article 2 This Regulation shall enter into force on 1 August 1988 . (  ) OJ No L 56, 4. 3 . 1968 , p. 1 . (2) See page 1 of this Official Journal . No L 204/6 Official Journal of the European Communities 29 . 7. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1988 . For the Council The President Th. PANGALOS )